 366DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Employer excepts to the Regional Director's recommendationthat the Petitioner's challenge to the ballot of Roger Kelsey be sus-tained.The Employer contends that Kelsey, grandson of the Em-ployer's president, and a 17-year-old high school student, who hasworked for the past 5 summers and sporadically during school vaca-tions and Saturdays, has a reasonable expectancy of forthcoming em-ployment.The record indicates that in the summertime, Kelsey helpsload and unload trucks; during the vacations, he works at the grainelevator when the Employer is shorthanded.Kelsey is covered by theEmployer's Blue Cross policy, but he does not receive any paid vaca-tions as do other employees.Although Kelsey believes that he hasa reasonable expectancy of full-time employment, upon analysis of theentire record, we agree with the Regional Director that Kelsey is atemporary or casual employee, and we therefore adopt his recom-mendation that the challenge to his ballot be sustained.'The Employer challenged the ballot of William Givens, who, thePetitioner alleged, had been discriminatorily discharged.The Peti-tioner subsequently filed an unfair labor practice charge (5-CA-1194)to this effect.The Regional Director made no recommendation as tothe disposition of the ballot at this time.We will not now rule onGivens' ballot.If it should appear that Givens' ballot is determina-tive of the results of the election, we will make a final disposition of thematter after the outcome of the unfair labor practice proceeding.2[The Board directed that the Regional Director for the FifthRegion shall, within ten (10) days from the date of this Direction,open and count the ballots of Clarence Reed, Leonard Rausch, andAllen Everett, and serve upon the parties a supplemental tally ofballots.]1 Brown-Forman Distillers Corporation,118 NLRB 454;Westinghouse Air Brake Com-pany,119 NLRB 1391.9B & It NewsCo, 92 NLRB 1134, 1135, footnote 2;Old King Cole Display, Inc.,116 NLRB 1251, 1253.Olson Rug CompanyandTextileWorkers Union of America,AFL-CIO.Case No. 13-CA-2587. April 10, 1958DECISION AND ORDEROn November 19, 1957, Trial Examiner Ralph Winkler issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpracticesand recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the Respondent filed ex-120 NLRB No. 60. OLSON RUG COMPANY367ceptions to the Intermediate Report and a supporting and supple-mental brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Olson Rug Com-pany, Chicago, Illinois, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively concerning rates of pay, wages,hours of employment, or other conditions of employment with Tex-tileWorkers Union of America, AFL-CIO, as exclusive representa-North Pulaski Drive, Chicago, Illinois, including plant clerical em-ployees and shipping and receiving employees, but excluding officeclerical employees, mailing department employees, professional em-ployees, guards and all supervisors as defined in the Act.(b)Engaging in any like or related conduct interfering with theefforts of Textile Workers Union of America, AFL-CIO, to negoti-ate for or represent the employees in the aforesaid appropriate unitas exclusive bargaining agent.2.Take the following affirmative action which will effectuate thepolicies of the Act :(a)Upon request, bargain collectively with Textile Workers Unionof America, AFL-CIO, as the exclusive representative of all em-ployees in the aforesaid appropriate unit, with respect to rates of pay,wages, hours of employment, or other conditions of employment, and,if an understanding is reached, embody such understanding in asigned agreement.(b)Post at its plant in Chicago, Illinois, copies of the notice at-tached hereto marked "Appendix."'Copies of said notice, to be1 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurnished by the Regional Director for the Thirteenth Region, shall,after having been duly signed by Respondent, be posted by Respond-ent immediately upon the receipt thereof, and maintained by it for aperiod of not less than sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondentto insure that such notices are not altered,defaced, or coveredby anyother material.(c)Notify said Regional Director in writing within ten (10) daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL bargain collectively upon request with TextileWorkers Union of America, AFL-CIO, as theexclusive repre-sentative of all employees in the bargaining unit described hereinwith respect to rates of pay, wages, hours of employment, or otherconditions of employment and, if an understanding is reached, wewill embody such understanding in a signed agreement.Thebargaining unit is :All production and maintenance employees at our plant at2800 North Pulaski Drive, Chicago, Illinois, including plantclerical employees and shipping and receiving employees, butexcluding office clerical employees, mailing department em-ployees, professional employees, guards, and all supervisorsas defined in the Act.OLSON RUG COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a chargefiled byTextileWorkers Union of America,AFL-CIO,hereincalled the Union,the General Counsel of the National Labor Relations Board issueda complaint dated October 2, 1957, againstOlson Rug Company,herein calledRespondent,alleging that Respondent has engaged in unfair labor practices affectingcommercewithin themeaning of Section 8 (a) (1) and(5) and Section 2 (6) and(7) of theLabor Management RelationsAct, 1947,61 Stat. 136, herein called theAct.Copiesof the complaintand charge were duly servedupon Respondent, in OLSON RUG COMPANY369response to which Respondent filed an answer denying the unfair labor practicesalleged.Pursuant to notice, a hearing was held on October 28, 1957, at Chicago, Illinois,before the duly designated Trial Examiner.All parties were represented at thehearing and were given full opportunity to examine and cross-examine witnesses,and to introduce evidence bearing on the issues; they were also given opportunityfor oral argument at the close of the hearing and to file briefs as well.Upon'the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation with its principal office and place of businessin Chicago where it is engaged in the manufacture., sale, and distribution of rugsand carpets.In 1956 Respondent made out-of-State purchases and sales valued,respectively, in excess of $500,000.Respondent, as all parties agree, is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2 (5) of the Act.III.THEUNFAIR LABOR PRACTICESPursuant to a Decision and Direction of Election issued by the Board on May 7,1957 (Case No. 13-RC-5369), an election by secret ballot was conducted on May24, 1957, under the supervision of the Regional Director for the Board's ThirteenthRegion among Respondent's employees in a production and maintenance unit foundappropriate by the Board and hereinafter described.The Union received a majorityof the votes cast 1 and Respondent herein then filed objections to conduct affectingthe results of the election.The Regional Director investigated the objections and, onJune 21, 1957, issued and served upon the parties a report on objections. In his report,the Regional Director recommended that the objections be overruled and the Unionbe certified.Respondent filed exceptions to the Regional Director's report andrequested a hearing in regard to three of its objections.On August 29, 1957, theBoard issued a Supplemental Decision and Certification of Representatives(OlsonRug Company,118 NLRB 1274), in which the Board certified the Union as exclusivebargaining representative upon finding no merit in the mentioned objections.On or about September 8, 1957, and at various times thereafter, the Union requestedRespondent to recognize and bargain with the Union as statutory bargaining repre-sentative;Respondent has refused and still refuses such requests.Admitting itsrefusal, Respondent asserts in defense that the Union was not selected by a majorityof the employees in the unit,2 that the Board incorrectly ruled upon the exceptionsto the Regional Director's report, and that the Board should have granted Respondent'srequest for hearing on the exceptions.3Respondent thus presents nothing here which was not considered and resolved bythe Board in the 'aforementioned representation case.The certification issued bythe Board in that proceeding is fully operative so far as I am concerned; and, byrefusing to honor such certification and to bargain with the Union, the Respondenthas violated and is violating Section 8 (a) (5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with its business operations described in section I, above,have a close,1Of approximately 958 eligible voters, 929 cast ballots ; 466 voted for the Union,413 voted against the Uiiion, 10 cast void ballots, and 40 cast challenged ballots.To the effect that a certification is properly made on the basis of a majority of par-ticipating voters and that such majority need not constitute a majority of the eligiblevoters, see, for example,N. L. R. B. v. Standard Lsme & Stone Co,149 F 2d 435,436-439(C A. 4), cert. denied 326 U. S. 723.$Respondent's objections and exceptions and the Regional Director's report, all ofwhich were before the Board, together contain the evidentiary basis for Respondent'sobjectionsMoreover, Respondent offered no additional or new testimony or other evidenceat the hearing before me and it also did not particularize or otherwise indicate what otherevidence, If any, It would have adduced at a hearing before the Board on its exceptionsCfFay v. Douds,172 F 2d 720, 725 (C A 2). See, also,The Huniko Co Inc.,117NLRB 185483142-59-vol. 120-25 370DECISIONSOF NATIONALLABOR RELATIONS BOARDintimate,and substantial relation to trade,traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America,AFL-CIO,isa labor organization withinthe meaning of Section2 (5) of the Act.2.All production and maintenance employees employed by Respondent at itsrug manufacturing plant at 2800 North Pulaski Road,Chicago, Illinois, includingplant clerical employees and shipping and receiving employees,but excluding officeclerical employees,mailing department employees, professional employees,guards,and all supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.3.At all times since August 29, 1957,the Union has been and continues to bethe exclusive bargaining representative of all employees in the aforesaid unit forthe purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.4.By refusing on and after September8, 1957,to bargaincollectivelywith theUnion as the exclusive representative of its employees in the aforesaid unit, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (5) ofthe Act.5:By, the aforesaid refusal to bargain collectively,the Respondent has interferedwith,restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act, and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor'practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication ]Warren Petroleum'CorporationandPetroleum Trades Em-ployees' Union,Inc.CaseNo. 22-CA-7.April 11, 1958DECISION AND ORDEROn October 9, 1957, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlaborpractices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofoundthat the Respondent had not engaged in certain other unfairlabor practices and recommended that the complaint be dismissedinsofar as it allegesviolations of Section 8 (a) (3) of the Act.Thereafter the Respondent filed exceptions to the Intermediate Re-port, for the sole purpose of limiting the conclusions of law andrecommended order of the Trial Examiner to Respondent's Newark,New Jersey, terminal, the only plant involved in this proceeding.The General Counsel, the Charging Party, and the Respondenthave entered into a stipulation agreeing to this amendment.120 NLRB No. 61.